10

l l

13

14

15

16

17

18

19

21

22

23

HONORABLE BARBARA J. ROTHSTEIN

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT TACOMA

RUDY ST. GERMAIN, an individual,
Plaintiff,

V.

TREIF USA, INC. d/b/a TREIF, TREIF USA, a
Delaware corporation; and TREIF
MASCHINENBAU GMBH, d/b/a TREIF a
German corporation;

Defendants.

 

 

 

No. 2:18-cv-01600-BJR

STIPULATED JOINT MOTION AND
ORDER TO AMEND CASE
SCHEDULE

NOTE ON MOTION CALENDAR:
January 29, 2019

I. STIPULATION & JOINT MOTION TO AMEND CASE SCHEDULE

The parties Plaintiff Rudy St. Germain and Defendant TREIF USA, INC. by and

through their counsel of record, hereby stipulate and seek an Order requesting that the Court

amend its January 2, 2019 Order Setting Civil Case Schedule (“Scheduling Order”) by setting

new deadlines for joinder, amendment of the pleadings, expert reports, completion of

discovery and dispositive motions. Good cause exists for the requested relief herein. See

FRCP l6(b) and LCR l6(b)(5). Trial is set in this matter on November 4, 2019. The parties

submitted a joint discovery plan to the court requesting dates consistent with the new dates

STIPULATION AND ORDER TO
AMEND CASE SCHEUDLE - l of 5
(Cause No. 2:18-cv-01600-BJR)

 

\lO'\L}\-l>bll\.)

10

11

12

13

14

15

16

17

18

19
20

21
22

23

requested below. In addition, the parties still await completion of service of process, a notice
of appearance and answer from Defendant TREIF MASCHINENBAU, GmbH, a German
corporation, in this matter.

For the foregoing reasons, the parties respectfully request that the Court issue an

Amended Case Scheduling Order with the new date for each respective deadline listed below:

 

 

 

 

 

 

 

 

 

Case Event Previous Date New Date
Deadline for joining January 30, 2019 May 1, 2019
additional parties

Deadline for filing amended February 11, 2019 May 15, 2019
pleadings

Deadline for Expert April 8, 2019 May 31, 2019
Disclosures

Deadline for Completion of May 8, 2019 July 6, 2019
Discovery

Deadline for Filing June 7, 2019 August 6, 2019
Dispositive Motions

 

 

The parties ask that all other deadlines in the original case scheduling order, including the trial

date and pretrial deadlines, remain the same.

DATED this 28th day ofJanuary, 2019.

CONNELLY LAW OFFICES, PLLC

By: /s Micah R. LeBank

Micah R. LeBank., WSBA No. 38047
By: /s l\/Iarta L. O’Brien

Marta L. O’Brien, WSBA No. 46416
Attorneysfor Plaintijj‘

2301 N. 30th st.
Tacoma, WA 98403-3322

STIPULATION AND ORDER TO
AMEND CASE SCHEUDLE - 2 of 5
(Cause No. 2:18-cv-01600-BJR)

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Emai[: mlcbanlc@conne|]v-law.com
mobrien@connellv-law.com

 

WILSON SMITH COCHRAN DICKERSON

By /s Whitney L.C. Smith
Whitney L.C. Smith, WSBA No. 21159
Gabriella Wagner, WSBA No. 42898
Attorneys for Defena'anls

901 Fifth Ave, Suite 1700
Seattle, WA 98164

Email: smithw@wscd.com
wagner@Wscd.com

sriPULATloN AND oRDER To
AMEND cAsE scHEUDLE - 3 ofs
(cause No. 2:18-cv-01600-BJR)

 

\OOO\]O'\U`I-l>b¢

10

11

12

13

14

15

16

17

18

19

20

21

22

23

ORDER

THIS MATTER having come before the above-entitled Court upon the parties agreed
stipulation for Amendment of the Case Schedule, in accordance with FRCP 16(b) and LCR
16(b)(5), NOW THEREFORE, it is hereby

ORDERED, ADJUDGED, AND DECREED that the case schedule will be amended

according with the new deadlines set forth below:

 

 

 

 

 

 

 

Case Event Previous Date New Date
Deadline for joining January 30, 2019 May 1, 2019
additional parties

Deadline for filing amended February 11, 2019 May 15, 2019
pleadings

Deadline for Expert April 8, 2019 May 31, 2019
Disclosures

Deadline for Completion of May 8, 2019 July 6, 2019
Discovery

Deadline for Filing June 7, 2019 August 6, 2019

 

Dispositive Motions

 

 

 

DATED this 30th day of January, 2019.

STIPULATION AND ORDER TO
AMEND CASE SCHEUDLE - 4 of 5
(Cause No. 2118-cv-01600-BJR)

   

l

,

" _. g.(iw__@_, L/ /¢£'£“ Fd/¢I'_Q?L€¢¢

Honorable Barbal'§d. Rothstcin

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

Presented by:
CONNELLY LAW OFFICES, PLLC

By:_/s Micah R. LeBank
Micah R. LeBank., WSBA No. 38047

By: /s Marta L. O’Brien
Marta L. O’Brien, WSBA No. 46416
Attorneysfor Plaintz'jj‘

2301 N. 30th St.
Tacoma, WA 98403-3322

Email: mlebank@connelly~law.com
mobrien@connellv-law.com

WILSON SMITH COCHRAN DICKERSON

By /s Whitnev L.C. Smith
Whitney L.C. Smith, WSBA No. 21159
Gabriella Wagner, WSBA No. 42898
Attorneysfor Defendants

901 Fifth Ave, Suite 1700

Seattle, WA 98164

Email: smithw@wscd.com
wagner@wscd.com

STIPULATION AND ORDER TO
AMEND CASE SCHEUDLE - 5 of 5
(Cause No. 2:18-cv-01600-BJR)

 

